Citation Nr: 0534953	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  04-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from September 1953 to 
September 1955.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, in January 2003, which denied the claims.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's claimed hearing loss 
disorder is causally related to his active service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's claimed tinnitus 
disorder is causally related to his active service.


CONCLUSION OF LAW

1.  Entitlement to service connection for bilateral hearing 
loss is denied.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 
3.385 (2005).

2.  Entitlement to service connection for tinnitus is denied.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an August 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a January 2004 Statement of the 
Case (SOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's post-service medical records and lay statements by 
the veteran.  In August 2002, the RO submitted a request for 
service medical and dental records to the National Personnel 
Records Center (NPRC).  The NPRC responded, stating that the 
veteran's records were likely destroyed by fire in 1973.  In 
a letter dated November 2002, the RO requested that the 
veteran provide more detailed service information via NA 
Forms 13055 (Request for Information Needed to Reconstruct 
Medical Data) and 13075 (Questionnaire About Military 
Service).  To date, the veteran has not responded to these 
inquiries.  Consequently, the Board concludes that the duty 
to assist has been satisfied to the extent possible given the 
cooperation of the veteran.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not a 'one-way 
street.'  If the veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.




Factual Background

As mentioned, the claims file does not contain the veteran's 
service medical records.

VA outpatient records from October 2001 note the presence of 
a hearing aid in the veteran's right ear and the observation 
that the veteran was hard of hearing.  VA progress notes from 
May 2002 indicate an assessment of decreased hearing.

The veteran filed his claim in July 2002, stating that he 
served as a radio communications repairman in the U.S. Army 
Signal Corps and was constantly exposed to high frequency 
noise.  He stated that the doctors at the VA medical center 
informed him that his hearing loss and tinnitus were gradual 
and as likely as not to be the result of the high frequency 
noise exposure experienced on active duty.

Records from May 2003 indicate the veteran was retired from a 
career in transportation at the Naval Supply Center.  Notes 
from this month also indicate the veteran was taking Debrox 
in his ears 4 times daily and that an ear bulb was dispensed 
at this time.  Other VA outpatient records from November 2003 
indicate the veteran had a hearing aide in his right ear.

Through his November 2005 informal hearing presentation, the 
veteran's representative argues that other service medical 
records should be sought and that the veteran should be 
accorded a VA examination.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disorder of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2005).  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

The determination of whether the veteran has a hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The record reflects that the veteran's service medical 
records appear to have been destroyed in a fire.  In such 
situations, the Board has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

In the instant case, the Board finds that the preponderance 
of evidence is against the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.

It is unfortunate that the veteran's service medical and 
personnel records were 
likely destroyed in the catastrophic July 1973 fire at NPRC 
and could not be reconstructed.  However, the veteran was 
advised of this fact in a November 2002 letter, and asked to 
submit additional information on NA Forms 13055 and 13075.  
He did not respond.  Thus, morning reports and sick call 
reports could not be searched.  The representative's 
contention that the duty to assist was not fulfilled in this 
regard is without merit.

The Board also notes that the medical evidence notes hearing 
loss, but does not provide audiological results.  However, 
the Board will assume for the sake of argument that he meets 
the requirements of a hearing loss disability pursuant to 
38 C.F.R. § 3.385.  Moreover, the evidence does not show a 
diagnosis of tinnitus.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

Regardless, none of the medical evidence on record for this 
claim demonstrates, or even suggests, a medical nexus between 
the veteran's claimed hearing loss and tinnitus and service.  
The Board notes the veteran's July 2002 contention that VA 
doctors advised him his hearing loss and tinnitus were as 
likely as not a result of noise exposure in service.  
However, January 1997 through November 2003 treatment records 
include no such opinion.  The Court has held that a veteran's 
lay statements relating what a medical professional told him, 
filtered as they are through a layman's sensibilities, are 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).  Therefore, the veteran's 
assertions as to the nexus, standing alone, do not provide a 
basis on which to grant his claims.

Finally, there is no evidence of hearing loss to a 
compensable degree within one year following discharge from 
service.  The first evidence in the record notes hearing loss 
in the problem list with a 2000 date, approximately 45 years 
after his discharge.  

The Board further finds that no additional development, to 
include a medical examination and/or opinion, is warranted 
based on the facts of this case.  In the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).  

Here, there is no evidence of an disease or injury in 
service, and the veteran did not provide the additional 
requested information regarding his service to attempt to 
find alternate sources.  Moreover, in Wells v. Principi, the 
Court of Appeals for the Federal Circuit noted that it is not 
enough merely for a veteran to claim he is disabled in order 
to obligate the Secretary to provide a medical examination.  
Wells, 326 F.3d 1381 (Fed. Cir. 2003).  The Federal Circuit 
held that the veteran is required to show some causal 
connection between his disability and his military service.  
A disability alone is not enough.  Id.  

While obtaining an examination and medical opinion in this 
case may confirm the presence of hearing loss disability and 
tinnitus, it cannot serve to establish the in-service disease 
or injury.  Thus, a medical examination need not be obtained.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for hearing loss and tinnitus, and the 
claims are denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


